Title: To Benjamin Franklin from Isaac Norris, 1 May 1761
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend B Franklin,
            Fairhill May 1st 1761
          
          I have been so very Unwell all this last Winter, and the Early part of this Spring that my Attendance on the Assembly has been Very Inconvenient and Troublesome to me, and if my ill state of Health Continues and I have no Reason to Expect much Alteration I must be oblig’d to quit all close Attention or attendance on publick Affairs. This I concieved I had a Right to some Time ago but Necessity will now Oblige me to Insist upon it, and I could wish to see them in Abler hands, whose Strength might be Equal to the Burthen. I have received yours of November 19. 22d and the 16th of December last and approve of your conduct in the purchase of stocks till the Province may have Ocaision to Draw for the sums lodg’d there, tho’ we had high Flights in our last Session of Assembly, upon the uncertainty and Jeopardy that Mony was in under its present situation. I cannot presume there will be any necessity of being more particular as you will see from the Governor Message and the minutes which the Commitee will Transmit how very Anxious a few among us are to have that Mony out of your possesion however disadvantageous it might be to the Publick to draw it out at this Time. I own it is my Private Opinion that if the second Allotment and the 3d too were in the same place and under the same Direction it would not give me one Moments uneasiness so different are Mens Thots and fears on the same subject.
          As there seems no probability of a Peace this Winter I could wish our Governor had passed our Bill for Granting five hund[red] men in Adition to the Three we had Granted out of the Residue of the Hundred Thousand pound Act passed in 1760 for the service of the current Year but that it seems could not be obtain’d tho the fund for sinking the Bills of Credit to be struck for that purpose was as near as the Circumstance would admit the same with the Act allowed by his Majesty for Receiving the first allotment and to which the Lords of his Majestys privy Council had Reported “The Board of Trade had made no Objections” Tho’ in that particular if I Remember Right They had not strictly considred the Report of the Lords for Trade and Plantations in the conclusion of their observations and Report upon that Act, As the Clerk has notice of this Conveyance I presume the Commitee will send you a copy of that Bill and the Governors proposed Amendments to which the House would not agree. I have now wrote to Joseph Sherwood one of the Executors of Richard Partridge from whom I received a letter some time ago inclosing Richard Partridges Account current with the Province upon which there will be a Ballance due to the Estate, but as by J Sherwoods letter it does not appear who was the other Executor or Executors for I could never learn their Names, nor what Power they have to recieve Mony due to the Estate and as the Account is not Signed by any Body, I have wrote to him and must Request you will be so good to advise them in the proper Vouchers and orders proper to be Transmitted and I will take care to see them paid what Ballance the House may Allow due and Payable to the Estate and I should be pleased that this was done as soon as conveniently may be.
          We had strange Accounts of Governor Dennys Reception on his Arrival or Rather his Non Reception, for it was Reported that as soon as he landed he Received such Un Welcome Advices that he imediatly disguised Himself and Run off to Spain or Portugal. As I find you had frequently seen him I should be pleased if you would take the Trouble to bestow a word or two on the little Gentleman, whose Venality when he found he was to be superceded, did him no credit here Even Amongst his friends if he had any Real Friends at the Time of his Taking shipping with his Wifeand family. I am your Assured Friend
          
            Isaac Norris
          
        